

	

		II

		109th CONGRESS

		1st Session

		S. 2077

		IN THE SENATE OF THE UNITED STATES

		

			November 18, 2005

			Mr. Sessions introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to allow

		  income averaging for private forest landowners.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Tax Relief for Private Forest

			 Landowners Act of 2005.

		2.Income averaging

			 for private forest landowners

			(a)In

			 generalSection 1301 of the Internal Revenue Code of 1986 is

			 amended by redesignating subsection (c) as subsection (d) and by inserting

			 after subsection (b) the following new subsection:

				

					(c)Treatment of

				sale or exchange of timberFor purposes of this section—

						(1)an individual who

				sells or exchanges timber shall be treated as engaged in a farming business,

				and

						(2)income which is

				attributable to the sale or exchange of timber shall be treated as income

				attributable to a farming

				business.

						.

			(b)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after the date of the enactment of this Act.

			

